FILED: NEW YORK COUNTY CLERK 04/03/2017 06:29 PM                                                                                                                            INDEX NO. 151406/2017
  2/16/2017                                                                     Gholam Reza Golsorkhi | Foundation for Iranian Studies
NYSCEF DOC. NO. 7                                                                                                                                                 RECEIVED NYSCEF: 04/03/2017

                            <.)IJ-:1
                                 .1 GWLb..a             ~~
                            FOUNDATION   FOR IRANIAN     STUDIES
                                                                                                                                      Site Language:       English    ‫ر‬

                 Home     Iran Nameh       Iranshenasi        Oral History       Galleries    Resources        Women's Center          Programs        About Us

                 Login
                 ‫ی و ه‬         ‫ره‬
                  PAST ISSUES

                  SPECIAL ISSUES

                                                          Home


                                                          GHOLAM REZA GOLSORKHI



                                                                                                             Gholam Reza Golsorkhi attended primary school in
                                                                                                             Pakistan and secondary school in the United
                                                                                                             Kingdom, and the United States. He received his
                                                                                                             undergraduate degree at Woodbury College, Los
                                                                                                             Angeles, California in 1969. He completed his
                                                                                                             graduate studies at the American Graduate School
                                                                                                             of International Management in 1971. On his
                                                                                                             return to Iran in 1971, he joined Iranian
                                                                                                             Gendarmerie as a 2nd Lieutentant. He held the
                                                                                                             position of Deputy Minister of Information and
                                                                                                             Tourism and Head of the Private Secretariat of HIH
                                                                                                             Princess Ashraf Pahlavi's special bureau. He has
                                                                                                             held the position of treasurer and finance advisor
                                                                                                             for the Foundation for Iranian Studies since the
                                                                                                             institution was founded in 1982.
                                                                                                                   ‫ر‬




                Developed in Drupal                     Home Iran Nameh Iranshenasi Oral History Galleries Resources Women's Center Programs About Us
                By Openconcept                          Login
                                                       © Foundation for Iranian Studies, 4343 Montgomery Avenue, Suite 200, Bethesda, Maryland 20814. Tel: 301.657.1990 |
                                                       Fax: 301.657.1983




  http://ﬁs-iran.org/en/about/trustees/golsorkhi                                                                                                                                            1/1
